Citation Nr: 1603305	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for left knee condition.

3.  Entitlement to service connection for left hip condition.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine condition.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lacia King-Wade, Attorney
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973, from April 1981 to July 1981, and from November 1990 to April 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and from a May 2015 rating decision from the RO in Atlanta, Georgia.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Erectile Dysfunction, Left Knee Condition, Left Hip Condition, 
Hypertension, & Cervical Spine Condition.

The Veteran contends that he is entitled to service connection for erectile dysfunction, a left knee condition, a left hip condition, and hypertension, and he further contends that he has submitted new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a cervical spine condition.  The RO denied these claims in May 2015, and the Veteran timely filed a notice of disagreement (NOD) in June 2015.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the May 2015 rating decision and the June 2015 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. At 238 (1999).

TDIU

The Veteran contends that he is entitled to TDIU.  The Veteran's service connected disabilities and assigned ratings are as follows: 20 percent from January 2009 and 40 percent from February 2014 for degenerative disease of the lumbosacral spine; 10 percent from February 2014 for radiculopathy of the left lower extremity; and 10 percent from February 2014 for radiculopathy of the right lower extremity.  The Veteran's combined evaluation for compensation is 20 percent from January 2009 and 50 percent from February 2014.  

The Board notes that the Veteran does not meet the schedular criteria for TDIU, because his combined rating failed to meet the schedular percentage standards of section 38 C.F.R. § 4.16(a).  As a result, the Veteran's TDIU claim for may be considered only on an extraschedular basis under section 38 C.F.R. § 4.16(b). The Board, however, may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in Director, Compensation and Pension Service.  Thus, the Board may only consider whether referral to those officials is warranted.  See 38 C.F.R. § 4.16; Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veteran testified at a personal hearing that he has been in "absolute pain" since he injured his lumbosacral spine, and, as a result he "can't do work around the house, or basically anything[;] and the pain is getting worse."  See Transcript pp. 4, 10.  The Veteran also indicated that he had been out of work since 2001.  Id at 3.  The Veteran's highest level of education was a certificate of high school equivalency augmented with one year of technical training in missile systems.  Id at 9.  

Additionally, in January 2009, the Social Security Administration (SSA) opined that, due to a number of disorders including the Veteran's lumbosacral spine disability, his impairment was so severe that he is unable to perform and work existing in significant numbers in the national economy.

Accordingly, a referral to the Director, Compensation and Pension Service for consideration of extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a total rating based on individual unemployability (TDIU) to the Director, Compensation and Pension Service to determine whether total rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Furnish the Veteran and his representative with a SOC pertaining to the following claims: entitlement to service connection for erectile dysfunction; entitlement to service connection for left knee condition; entitlement to service connection for left hip condition; entitlement to service connection for hypertension; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine condition.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




